         Case 1:15-cr-00536-PGG Document 1040 Filed 11/15/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                        :
UNITED STATES OF AMERICA
                                                                        :
                  v.                                                        15 CR. 536 (PGG)
                                                                        :

IRFAN AMANAT                                                           :

                                    Defendant                           :
------------------------------------------------------------------------x

   DECLARATION OF SETH J. ZUCKERMAN IN SUPPORT OF IRFAN AMANAT’S
                      MOTION FOR DISCOVERY

        SETH J. ZUCKERMAN, pursuant to Title 18, United States Code, Section 1746, hereby

declares the following, under penalty of perjury:

        1. I am an attorney duly admitted to practice in the Southern District of New York and

represent IRFAN AMANAT, the defendant in the above captioned case.

        2. I submit this declaration in support of Irfan Amanat’s post-trial Motion for Discovery

following the Government’s revelation—only following Mr. Amanat’s conviction—that

confidential informant Spyros Enotiades is an informant for the Government in this case and the

Government intends to call Mr. Enotiades as a witness at an upcoming Fatico hearing.

        3. This declaration is based on personal knowledge, examination of available records,

conversations with the defendant, and where noted, information and belief.

                                               BACKGROUND

        4. On December 5, 2016, Irfan Amanat was arrested and charged, along with his brother

Omar Amanat, and others, by Superseding Indictment with various counts of conspiracy to commit

wire fraud and securities fraud.
        Case 1:15-cr-00536-PGG Document 1040 Filed 11/15/19 Page 2 of 9



       5. Omar and Irfan Amanat were both convicted after separate jury trials. Omar Amanat

was convicted on December 26, 2017 of one count of conspiracy to commit wire fraud, one count

of wire fraud, one count of aiding and abetting investment advisor fraud, and one count of

conspiracy to commit securities fraud. Irfan, who was severed for trial, was convicted on October

29, 2018 of one count of conspiracy to commit wire fraud, one count of wire fraud, one count of

aiding and abetting investment advisor fraud, and one count of conspiracy to commit securities

fraud, to make false statements in SEC reports, and to make false statement to auditors.

       6. At the close of Irfan Amanat’s trial, the Government, in support of a motion for remand,

presented evidence of an alleged act constituting obstruction of justice by Irfan Amanat. The

alleged conduct was based on information which had been provided to the government by an

informant, Spyros Enotiades. Mr. Enotiades was unable to testify at the remand hearing due to

health issues, but the hearsay evidence was presented through the testimony of Special Agent Julie

Amato, the F.B.I. case agent for this matter. After the hearing, Irfan was remaned.

       A. Mr. Enotiades’ History as a Confidential Informant for the United States
       Government Including the DEA and the FBI1

       7. The following outline of Mr. Enotiades’ history of acting as a paid confidential

informant for the United States government and the D.E.A. and F.B.I. is based primarily on two

sources which will be cited. First is an article that appeared in the New Yorker magazine and is

based primarily on interviews with Mr. Enotiades himself as well as his family members, including

his wife, and federal agents for whom he has worked: Bhattacharjee, Yudhijit, “The Man who

Captures Criminals For the D.E.A. by Playing Them”, New Yorker Magazine, July 30, 2018

(hereinafter cited as “NYM”)(page numbers based on printout from on-line magazine




1 The defense has prepared a timeline of significant events mentioned in this Declaration and it is
filed as Exhibit F.

                                                 2
         Case 1:15-cr-00536-PGG Document 1040 Filed 11/15/19 Page 3 of 9



article)(attached as Exhibit A).   Second, is an affidavit filed by the Government authored by

Special Agent Julie Amato, the case agent involved in the prosecution of the Amanats, attached as

Exhibit C. This affidavit was filed as an attachment to the Government’s letter to the Court dated

August 29, 2019 and the Government’s letter is attached as Exhibit B.

         8. Spyros Enotiades is a Greek Cypriot who is currently about seventy-three years old.

NYM at 4. He speaks English, French, German, Italian, Spanish and Greek. After a brief stint in

the Cypriot army, Enotiades studied business administration in London. NYM at 7. From the time

he graduated in 1968 until 1980, Enotiades lived in France, Germany, Austria and Rhodesia. In

1980 he returned to Cyprus and went into his father’s business which was importing

pharmaceuticals. NYM at 8-9. In 1982, Enotiades’ father was approached to engage in an illegal

scheme to sell pharmaceuticals. Enotiades reported the scheme to the police, and lured the target

to Frankfurt where he was arrested by German police. NYM at 9.

         9. Enotiades then began his work for the D.E.A. in 1988 when he was living in Buenos

Aires and reported a Greek taxi driver who was drug dealing to the D.E.A. Things did not end

well for Enotiades in this operation and he had to be flown out of danger. NYM at 8-9.

         10. In 1991, while living in Brussels, Enotiades again contacted the D.E.A. and began

working undercover on a narcotics case. He worked on this case for more than two years, and this

included a trip to Boston. Eventually in 1995 the targets were indicted and pleaded guilty.

         11. In 1994, Enotiades moved back to Buenos Aires and once again got involved in an

undercover sting operation with the D.E.A. which resulted in the target discovering that he was an

informant and imprisoning him. He escaped. In return, the D.E.A. got him a visa to the United

States, flew him to New York and helped him get settled, including buying his clothes. NYM at

14-16.




                                                3
        Case 1:15-cr-00536-PGG Document 1040 Filed 11/15/19 Page 4 of 9



       12. In 1995, Enotiades started a telecommunications business and a construction company

with friends in New York. Both had closed by 1999, “in part because Enotiades had spent most

of his time working for the D.E.A., investigating dealers within the Greek community in Queens.”

NYM at 17. Enotiades was quoted as saying: “If you want to do this job right, you have to do it

full time.” NYM at 17.

       13. In 1999, Enotiades met his future wife, Lu Ann and moved to Las Vegas. Enotiades

told his wife that he worked for the D.E.A. and she witnessed Enotiades being given a recording

device by D.E.A. agents. In 2001, Lu Ann and Enotiades moved to Dallas to start an outlet for

designer kitchens. Enotiades seems to have kept working for the D.E.A. throughout this period.

NYM at 17-18.

       14. In September 2004, the D.E.A. asked Enotiades to get involved in a large and

dangerous undercover operation targeting a Colombian drug dealer, Boyaco. Enotiades was

assigned to play a kingpin named El Ruso based in Argentina who supplied cocaine to several

countries. In October, 2004, Boyaco was arrested on his way to meeting Enotiades. Eventually

Boyaco was prosecuted in America with Enotiades’ help. In 2012, the State Department paid

Enotiades $500,000 for his role in the operation. NYM at 18-20.

       15. From 2009 to 2011, Enotiades played a Lebanese financial consultant in a D.E.A. sting

conducted in Liberia which resulted in the arrests of, among others, a Nigerian trafficker and a

Russian pilot. In 2011, Enotiades testified at trial in this case in the Southern District of New York:

United States v. Chigbo Umeh, 09-CR-524-JSR. The AUSA prosecuting the Umeh case was

Randall Jackson, the lawyer Omar Amanat hired at the insistence of Enotiades in 2017. During

that trial, Enotiades acknowledged that he never paid any taxes on all the money paid to him by

the federal government in his thirty years as a confidential informant. United States v. Chigbo

Umeh, 09-CR-524-JSR, Dkt. Entry 94 at 656.

                                                  4
        Case 1:15-cr-00536-PGG Document 1040 Filed 11/15/19 Page 5 of 9



       16. The author of the New Yorker article began talking to Enotiades in 2015. Enotiades

business had failed and in 2009 he was in dire financial straits. According to the author, Enotiades

seemed bitter about how long it took to get his large payments from the D.E.A. and said he needed

medication for his heart and his hips and had no health insurance. He had no choice other than to

keep working. NYM at 21.

       17. The author also observed that during the time period he was writing the article,

Enotiades seemed to have many assignments: flying off on short notice to the Bahamas, Panama

and Moldova to meet targets. NYM at 21. The author was present when Enotiades took a call

from a drug dealer just out of jail who knew him as Ross, a major distributor of drugs. Immediately

after that call, a D.E.A. agent who had been monitoring the call, phoned Enotides to discuss what

had transpired.

       18. Enotiades’ various business ventures throughout his life were failures. Since 2003,

Enotiades reported he had earned more than six million dollars from acting as an informant for the

Federal government. He was paid $2 million just for his work on the sting in Liberia in 2011.

NYM at 6.

       C. Enotiades’ History as an Informant for Squad-35 which Prosecuted the Amanats

       19. FBI Special Agent Julie Amato works for Squad-35, a New York City based FBI squad

which investigates white collar crimes, including securities violation. Agent Amato was assigned

to the cases prosecuting Omar and Irfan Amanat. Agent Amato filed an affidavit in connection

with this case. See Exhibit C.

       20. Agent Amato reported that in 2009, for approximately seven months, Enotiades was a

Confidential Human Source (CHS) for an F.B.I. squad in Texas during which time he was paid

$18,000.




                                                 5
        Case 1:15-cr-00536-PGG Document 1040 Filed 11/15/19 Page 6 of 9



       21. In August 2011, Enotiades became a CHS for Squad-35, the same FBI Squad involved

in the prosecution of the Amanat brothers. Upon information and belief, Enotiades has remained

active with Squad-35 since 2011. Agent Amato notes that: “The FBI Handling Agent has been

the primary point of contact for Enotiades since that date.” Exhibit C at ¶ 6. Since 2011, Enotiades

has been tasked with “relatively few assignments,” none of which were related to the Amanats.

Since 2011, Enotiades was paid approximately $9,000 by the F.B.I. and his last F.B.I. payment

was in 2013. Exhibit C at ¶ 6.

       22. According to Amato, no mention was made by Mr. Enotiades to his FBI Handler from

Squad C-35 of the Amanats between August 2011 and Omar’s conviction in 2017, despite

Enotiades providing other information to the FBI of “potential interest.” Exhibit C at ¶ 7.

According to Amato, The FBI Handling Agent understood that between 2011-2017, Enotiades was

working in “some capacity for the DEA,” and the F.B.I. Handling Agent would “occasionally

speak to the DEA agents concerning Enotiades,” but no mention was made of the Amanat brothers.

Id. at ¶ 8. However, Agent Amato confirmed that, in fact, prior to December 2017, the date of

Omar’s conviction, Enotiades had mentioned to the DEA that he was in communication with the

Amanats. Id. at ¶ 8.

       D. Enotiades’ Relationship with the Amanat Brothers

       23. Omar and Irfan Amanat were arrested in 2016. In March 2017, Enotiades was

introduced to Omar Amanat by Rutsel Martha, an international lawyer who is the former general

counsel and director of legal affairs at INTERPOL. Enotiades began communicating with Omar,

and shortly thereafter with Irfan, and Enotiades was under the impression that the Amanat brothers

had information he could use to give to the authorities. Enotiades represented to the Amanats that

he was a consultant who could help them resolve their criminal charges and bring them to the

government to serve as a “subsource” of information. Within a few weeks after he began

                                                 6
        Case 1:15-cr-00536-PGG Document 1040 Filed 11/15/19 Page 7 of 9



consulting with the defendants, Enotiades requested a “mobilization fee” and stated that he had “to

purchase cases from younger agents” in what he portrayed was an attempt to resolve the criminal

charges against the Amanats. In April 2017, a contract was entered for Enotiades to work with the

Amanat brothers and he was paid a sum of money.

       24. Enotiades insisted that Omar fire the lawyer who was representing him at that time and

retain Randall Jackson, with whom Enotiades had worked on the Umeh case. Enotiades continued

to advise Omar and Randall Jackson on trial strategy prior to and during the course of Omar’s trial.

       25. Furthermore, as it pertains to Irfan Amanat, while he was represented by counsel,

Enotiades advised Irfan Amanat not to take the plea agreement the government had offered. On

August 7, 2017, in text messages provided to the defense by the Government, Mr. Enotiades

instructed Omar Amanat to tell his brother, Irfan, not to take the Government’s plea offer despite

the fact that Irfan’s attorney was advising him to take the deal. Omar states to Mr. Enotiades that

Irfan is going to take the deal and Mr. Enotiades responds that, “if I was in Irfan’s position I would

insist upon a real deal. Real deal= Give the plea and Take a pre-agreed sentence.” Not only did

Omar Amanat relay these directions from Mr. Enotiades to Irfan Amanat, but Mr. Enotiades

relayed these instructions directly to Irfan Amanat during an in-person meeting.

       E. The Government Reveals that Enotiades is an Informant Working for the Prosecution

       26. Irfan Amanat was convicted after a jury trial on October 29, 2018. Immediately

thereafter, the government informed the defense that they would be presenting evidence of alleged

acts constituting obstruction of justice committed by the Amanat brothers as part of the

government’s motion to remand Irfan after the conviction. The source who was going to present

the obstruction of justice evidence was Enotiades who claimed that the Amanat brothers had asked

him to help them create false documents which were intended to be submitted to the court in

connection with post-trial motions. Enotiades became ill before he could testify so Agent Amato

                                                  7
        Case 1:15-cr-00536-PGG Document 1040 Filed 11/15/19 Page 8 of 9



presented the evidence through hearsay testimony. Exhibit C at ¶¶ 15, 17, 21-23. Irfan was

remanded into custody.

       27. According to the government, the first time Enotiades referenced Omar to his FBI

Handling Agent was on July 20, 2018, and the Handling Agent informed Amato, the agent from

the same squad who was assigned to the Amanats case, about the information. Exhibit C at ¶ 9.

The first time Amato spoke to Enotiades directly was on July 31, 2018 and then, between August

2 and October 1, 2018 Amato spoke to or meet with Enotiades more than a dozen times. Exhibit

C at ¶ 10. Amato met with Enotiades and representatives of the United States’ Attorney Office,

including the Assistant United States Attorneys assigned to the prosecution of the Amanats, on

August 27, October 17 and October 25, 2018. Id.

      28. Notably, Agent Amato acknowledges that Enotiades provided information to the D.E.A.

regarding the Amanats in 2017—following their arrests but prior to Enotiades speaking with his

F.B.I handling agent regarding the Amanats. Exhibit C at ¶ 8.

       F. Post-Conviction Discovery

       29. At the time of the retention of the undersigned counsel, a Fatico hearing was scheduled.

On August 15, 2019, undersigned counsel wrote to the Court requesting the Fatico hearing be

adjourned so discovery issues related to Enotiades could be addressed.

       30. On August 29, 2019, the Government responded. See Exhibit B. The Government’s

response attached the affidavit of FBI Special Agent Julie Amato. Exhibit C.

       31. On September 9, 2019, undersigned counsel sent correspondence to the Government

requesting certain discovery related to Enotiades. Exhibit D.

       30. On September 16, 2019, a joint status update was submitted to the Court regarding the

discovery requests.




                                                8
        Case 1:15-cr-00536-PGG Document 1040 Filed 11/15/19 Page 9 of 9



       31. On October 9, 2019, the Government produced certain documents, but has refused to

produce other documents, which are the subject of the instant motion.

       32. On October 16, 2019, a further joint status update was submitted to the Court requesting

the instant motion schedule.

       33. Pursuant to Rule 16.1 of the Local Rules of the Southern District of New York, I certify

that defense counsel has conferred with Government counsel in an effort in good faith to resolve

by agreement the issues raised by this motion and the parties have been unable to agree. The

government did provide some of the discovery requested, but refused to provide other items. The

defense has prepared a chart attached as Exhibit E which sets forth which items the government

has provided and which are still in dispute.

       33. Irfan Amanat reserves the right to make further motions as may be necessary.

       34. Based on all the reasons set forth more fully in the Memorandum of Law, it is

respectfully submitted that Irfan Amanat’s motion be granted in full.

Dated: New York, New York
       November 15, 2019

                                                     Respectfully submitted,


                                                     /s/Seth J. Zuckerman
                                                     SETH J. ZUCKERMAN
                                                     ChaudhryLaw PLLC
                                                     45 West 29th Street, Suite 303
                                                     New York, New York 10001
                                                     Tel. (212) 785-5550
                                                     szuckerman@chaudhrylaw.com




                                                9
